Name: Council Regulation (EEC) No 451/89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries
 Type: Regulation
 Subject Matter: international trade;  economic geography;  tariff policy;  agricultural activity
 Date Published: nan

 24.2.1989 EN Official Journal of the European Communities L 52/7 COUNCIL REGULATION (EEC) No 451/89 of 20 February 1989 concerning the procedure to be applied to certain agricultural products originating in various Mediterranean third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the additional protocols to the Agreements between, on the one hand, the European Economic Community and, on the other hand, Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria, Tunisia, Turkey and Yugoslavia have been concluded; Whereas, for certain agricultural products concerned by the said Agreements and originating in those countries, those protocols provide for a progressive reduction of certain duties applied to those products; whereas certain of those products are subject to reference quantities; Whereas, under the terms of the said protocols, the possibility exists of modfying the status of those products in the event of difficulties on the Community market or when the reference quantities are exceeded; Whereas procedures should be established for the modification of the status of such products so as to make them subject to reference quantities in the event of such difficulties or to tariff quotas when the reference quantities are exceeded; whereas those procedures should be conducted through the Management Committee relevant to the products in question; Whereas such a modification of status should be based on an annual review of trade flows by product and by country; whereas the object of that review is to follow developments in trade, to prevent market disruptions and to ascertain the extent to which the objective of maintaining traditional patterns of trade with the countries concerned has been achieved, HAS ADOPTED THIS REGULATION: Article 1 At the end of each marketing year, the Commission shall establish a review, by product and by country, of trade flows in the products referred to in Annexes I and II originating in Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria, Tunisia, Turkey and Yugoslavia, in order to prevent market disturbances. Article 2 1. If taking account of the review referred to in Article 1, the Commission established that the volume of imports of a product listed in Annex I originating in Algeria, Cyprus, Egypt, Israel, Jordan, Lebanon, Malta, Morocco, Syria, Tunisia, Turkey or Yugoslavia is increasing to such an extent that those imports threaten to cause difficulties on the Community market, it shall implement the procedure provided for either in Article 26 of Regulation (EEC) No 2727PS (1), as last amended by Regulation (EEC) No 166/89 (2), or, as appropriate, in the corresponding articles of the other Regulations on the common organization of the agricultural markets or, for the products for which Community rules have not instituted a Management Committee, the procedure provided for by Article 32 of Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EEC) No 2238/88 (4), with a view to establishing a reference quantity for the product and the origin in question. If, over two consecutive years, this reference quantity is not reached, it shall cease to have effect. 2. For the preparation of the review mentioned in paragraph 1, the products concerned shall be monitored under the statistical system provided for by Article 5 of Regulation (EEC) No 2658/87 (5) as last amended by Regulation (EEC) No 20/89 (6). 3. Article 3 shall apply to the products for which the Commission has established a reference quantity in accordance with paragraph 1. Article 3 1. Where a reference quantity established under Article 2 or concerning a product listed in Annex II originating in a country mentioned in that Annex is exceeded, and in the light of the review referred to in Article 1, the Commission shall implement the procedure provided for either in Article 26 of Regulation (EEC) No 2727/75 or, as appropriate, in the corresponding articles of the other Regulations on the common organization of the agricultural markets, or, for the products for which Community rules have not instituted a Management Committee, the procedure provided by Article 32 of Regulation (EEC) No 1035/72, in order to make the product in question subject to a Community tariff quota equal to the said reference quantity. The arrangements for implementing this Article shall be adopted in accordance with the procedure provided for in Article 26 of Regulation (EEC) No 2727/75. 2. For the preparation of the review referred to in Article 1, the products concerned shall be subject to the surveillance procedure determined by Regulation (EEC) No 452/89 (7). Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1989. For the Council The President F. FERNANDEZ ORDONEZ (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 20, 25. 1. 1989, p. 16. (3) OJ No L 118, 20. 5. 1972, p. 12. (4) OJ No L 198, 26. 7. 1988, p. 1. (5) OJ No L 256, 7. 9. 1987, p. 1. (6) OJ No L 4, 6. 1. 1989, p. 19. (7) See page 15 of this Official Journal. ANNEX I Agricultural products included in the additional protocols concluded with the Mediterranean countries and subject to a statistical monitoring procedure CN code Description (1) 0101 19 10 Horses for slaughter 0101 19 90 Horses other than for slaughter 0102 90 31 Babybeef ex 0102 90 35 ex 0102 90 37 ex 0201 10 90 ex 0201 20 11 ex 0201 20 19 ex 0201 20 39 ex 0201 20 51 ex 0201 20 59 0205 00 00 Meat of horses, asses, mules or hinnies 0306 13 10 Shrimps and prawns, fresh or frozen 0306 13 30 0306 13 90 0306 23 10 0306 23 31 0406 90 29 Kashkaval cheese 0601 10 Bulbs, dormant 0602 Other live plants ex 0602 40 Roses, excluding cuttings 0603 Cut flowers ex 0604 10 90 Mosses and lichens 0604 91 10  Other 0604 91 90   Fresh Potatoes, new, from 1 January to 15 May ex 0701 90 51  From 1 January to 31 March Tomatoes, fresh, from 1 November to 14 May ex 0702 00 10  From 15 November to 30 April Onions, fresh ex 0703 10 11  Seed   From 1 to 31 July ex 0703 10 19  Other   From 15 February to 15 May   From 1 to 31 July Garlic fresh ex 0703 20 00  From 1 February to 31 May ex 0704 90 90 Chinese cabbage Carrots ex 0706 10 00  From 1 January to 31 March Peas, from 1 September to 31 May ex 0708 10 10  From 1 October to 30 April Beans, from 1 October to 30 June ex 0708 20 10 - From 1 November to 30 April Globe artichokes ex 0709 10 00  From 1 October to 31 December Asparagus ex 0709 20 00  From 1 November to the end of February Aubergines (egg-plants) ex 0709 30 00  From 1 December to 30 April Mushrooms, fresh ex 0709 51 30  Chanterelles ex 0709 51 50  Flap mushrooms ex 0709 51 90  Other 0709 60 10 Sweet peppers Chillies (fresh) ex 0709 60 99  From 1 November to 31 May Courgettes ex 0709 90 70  From 1 December to 15 March Okra (gumbo) ex 0709 90 90  From 15 February to 15 June 0710 21 00 Peas, frozen 0711 20 10 Olives, for uses other than the production of oil 0711 30 00 Capers 0711 90 10 Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers ex 0711 90 50 Mushrooms, other than cultivated 0712 20 00 Onions, dried ex 0712 90 90 Garlic, dried ex 0712 30 00 Mushrooms, other than cultivated mushrooms, dried ex 0712 90 90 Peppers, dried 0713 10 19 Dried peas for sowing 0713 10 90 Dried leguminous vegetables, other than for sowing 0713 20 90 0713 31 90 0713 32 90 0713 33 90 0713 39 90 0713 40 90 0713 50 90 0713 90 90 0713 32 Dried beans, other than for sowing 0713 32 90 0713 33 0713 33 90 0713 39 0713 39 90 0713 50 10 Broad beans and horse beans for sowing 0802 31 00 Other nuts 0802 32 00 Walnuts 0804 10 00 Dates, fresh or dried ex 0804 10 00 Dates dried 0804 40 Avocados 0804 50 00 Mangoes, mangosteens and guavas 0805 10 11 to Oranges, fresh 0805 10 49 ex 0805 20 10 Mandarins, fresh ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 Lemons, fresh ex 0805 30 90 Limes and limettos 0805 40 00 Grapefruit ex 0805 90 00 Kumquats Table grapes, fresh ex 0806 10 15  From 15 November to 30 April Watermelons ex 0807 10 10  From 1 April to 15 June Melons ex 0807 10 90  From 1 November to 31 May Strawberries from 1 August to 30 April ex 0810 10 90  From 1 November to 31 March Raspberries, fresh ex 0810 20 10  From 15 May to 15 June Blackberries, mulberries, loganberries, fresh ex 0810 20 90  From 15 May to 15 June ex 0810 90 90 Passion fruit Pomegranates ex 0810 90 90  From 15 August do 15 November Persimmons (kakis) ex 0810 90 90  From 1 December to 31 July ex 0811 90 90 Grapefruit segments, frozen ex 0811 90 90 Dates, frozen ex 0812 90 20 Oranges, finely crushed ex 0812 90 90 Citrus fruit, finely crushed ex 0813 10 00 Apricots, dried ex 0813 40 90 Morello cherries, dried 0904 Pepper of the genus Piper Fruit of the genus Capsicum or of the genus Pimenta 0904 20 31 0904 20 35 0904 20 39 Fruits of the genus Capsicum or of the genus Pimenta, neither crushed nor ground, other 0904 12 00 0904 20 90 Pepper of the genus Piper, crushed or ground: Fruits of the genus Capsicum or of the genus Pimenta crushed or ground 0909 Seeds of anise, badian, fennel, coriander, cumin, caraway or juniper 0910 20 10 0910 20 90 0910 40 11 0910 40 13 0910 40 19 0910 40 90 Thyme, bay leaves, saffron 1209 91 10 Seeds, spores and fruit, of a kind for sowing 1209 91 90  Other 1209 99 99 1211 10 00 Aromatic plants 1211 90 50 1211 90 90 1211 10 00 Liquorice roots 1212 10 10 1212 10 91 1212 10 99 1212 20 00 1212 30 00 1212 99 90 Chicory roots, locust beans, fruit stones and kernels etc. ex 1302 20 Pectic substances, pectarines 1604 14 10 ex 1604 20 70 ex 1902 20 10 Tunas and skipjack 2001 90 20 Fruit of the genus Capsicum other than sweet peppers or pimentos, prepared or preserved by vinegar ex 2001 20 00  Pearl onions in vinegar ex 2001 90 90  Okra in vinegar ex 2002 10 00 Skinned tomatoes 2003 10 10 2003 10 90 Mushrooms, cultivated and other, prepared or preserved otherwise than by vinegar 2003 20 00 Truffles 2004 90 50 2005 40 00 2005 51 00 Peas and beans 2004 90 99 2005 60 00 Asparagus 2004 90 99 Carrots and mixtures 2005 90 90  Other ex 2004 90 99 Ajvar 2005 90 10 Fruit of the genus Capsicum other than sweet peppers Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, otherwise than in mixtures ex 2004 90 99  Celeriac  Brassicas (except cauliflowers) ex 2005 90 90  Okra (gumbo) 2007 10 90  Chestnut purÃ ©e and paste, other 2007 91 90  Citrus fruit jams and marmalades, other 2007 99 90  Other, not specified 2008 11 91 Roast ground-nuts, in immediate packings of a net content exceeding 1 kg 2008 30 51 2008 30 71 2008 30 91 2008 30 99 Grapefruit segments ex 2008 30 55 ex 2008 30 75 Mandarins, tangerines and satsumas, etc. finely crushed ex 2008 30 59 ex 2008 30 79 Grapefruit; oranges and lemons, finely crushed 2008 50 61 Apricots 2008 50 69 ex 2008 50 91 Apricot and peach halves ex 2008 50 99 ex 2008 70 99 Apricot pulp 2008 60 Morello cherries ex 2008 92 50 ex 2008 92 71 ex 2008 92 79 Fruit salad 2009 11 11 2009 11 19 2009 11 91 2009 11 99 2009 19 19 2009 19 91 2009 19 99 Orange juice 2009 20 112009 20 192009 20 912009 20 99 Grapefruit juice 2009 30 11 2009 30 19 Citrus fruit juices other than oranges or grapefruit juice ex 2009 30 31 ex 2009 30 39 Other citrus fruit juices excluding lemon juice (1) Without prejudice to the rules for the interpretation of the combined nomenclature, the description is provided for ease of reference only, the preferential arrangements being determined, within the framework of this Annex, by the scope of the combined nomenclature codes. ANNEX II Products subject to reference quantities pursuant to the additional protocols concluded with the Mediterranean third countries CN code Description (1) Calendar period Origin Quantity (tonnes) 0701 90 51 ex 0701 90 59 New potatoes 1. 1. - 31. 5. Malta 3 000 0701 90 51 New potatoes 1. 1. - 31. 3. Tunisia 2 600 0703 20 00 Fresh garlic 1. 2. - 31. 5. Egypt 1 600 0712 20 00 Dried onions 1. 1. - 31. 12. Syria 700 ex 0712 90 90 ex 0904 20 10 Dried garlic 1. 1. - 31. 12. Egypt 1 000 ex 0707 00 11 Small winter cucumbers 1. 1. - end 2. Egypt 100 1. 1. - end 2. Jordan 100 1. 1. - end 2. Malta 50 0709 10 00 Artichokes 1. 10. - 31. 12. Egypt 100 1. 10. - 31. 12. Cyprus 100 0709 30 00 Aubergines 15. 1. - 30. 4. Israel 1 200 0709 60 10 Sweet peppers 1. 1. - 31. 12. Morocco 1 000 0712 20 00 Onions 1. 1. - 31. 12. Syria 700 0712 90 90 Dried garlic 1. 1. - 31. 12. Egypt 1 000 0713 10 11 0713 10 19 Peas for sowing 1. 1. - 31. 12. Morocco 400 0713 10 90 0713 20 90 0713 31 90 0713 32 90 0713 33 90 0713 39 90 0713 40 90 0713 50 90 0713 90 90 Dried leguminous vegetables 1. 1. - 31. 12. Lebanon 2 200 0804 40 10 0804 40 90 Avocados 1. 1. - 31. 12. Israel 31 000 ex 0806 10 15 0806 10 19 Fresh table grapes 1. 2. - 30. 6. Israel 1 900 0807 10 90 Small winter melons 1. 1. - 31. 3. Egypt 100 1. 1. - 31. 3. Jordan 100 0810 90 10 Kiwifruit 1. 1. - 30. 4. Israel 200 1. 1. - 30. 4. Morocco 200 1. 1. - 30. 4. Cyprus 200 0812 90 90 Comminuted citrus fruit 1. 1. - 31. 12. Israel 1 100 2001 10 00 Cucumbers preserved in vinegar 1. 1. - 31. 12. Yugoslavia 3 000 2004 90 30 2005 30 00 Sauerkraut 1. 1. - 31. 12. Yugoslavia 150 2008 30 51 2008 30 71 Grapefruit and pomelo segments 1. 1. - 31. 12. Israel 13 700 2008 50 61 2008 50 69 Apricots 1. 1. - 31. 12. Morocco 6 300 ex 2008 30 79 Grapefruit and pomelos Comminuted oranges and lemons 1. 1. - 31. 12 Israel 2 000 ex 2008 30 91 ex 2008 30 91 ex 2008 30 91 Grapefruit segments Citrus fruit pulp Comminuted citrus fruit 1. 1. - 31. 12. Israel 2 900 2008 50 99 2008 70 99 Apricot halves and peach halves 1. 1. - 31.12. Morocco 6 300 2009 20 11 2009 20 19 2009 20 99 2009 30 11 2009 30 19 Grapefruit and pomelo juice 1. 1. - 31.12. Israel 28 700 2009 20 99 Grapefruit and pomelo juice 1. 1. - 31.12. Morocco 800 (1) Without prejudice to the rules for the interpretation of the combined nomenclature, the description is provided for ease of reference only, the preferential arrangements being determined, within the framework of this Annex, by the scope of the combined nomenclature codes.